ADVANCED DISPOSAL WASTE HOLDINGS CORP.
AMENDED AND RESTATED 2012 STOCK INCENTIVE PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT
FOR NAMED EXECUTIVE OFFICERS
 
THIS PERFORMANCE SHARE UNIT AGREEMENT (the “Agreement”) is made effective as of
______________ (the “Date of Grant”) between Advanced Disposal Waste Holdings
Corp., a Delaware corporation (the “Company”), and _________________ (the
“Participant”).
This Agreement sets forth the general terms and conditions of performance share
units (“PSUs”).  By accepting this award, the Participant agrees to the terms
and conditions set forth in this Agreement and the Advanced Disposal Waste
Holdings Corp. Amended and Restated 2012 Stock Incentive Plan (the “Plan”).
 
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.
 
1.           Grant of the PSUs.  Subject to the provisions of this Agreement and
the Plan, the Company hereby grants to the Participant, a target award
consisting of _________ PSUs (the “Target Award”), subject to adjustment as set
forth in the Plan.  The number of PSUs to which the Participant will be entitled
as of the Scheduled Vesting Date (defined in Section 2) (the “Earned PSUs”) will
be based on (i) the Target Award and (ii) the Company’s performance against the
performance measures set forth on Exhibit A, as well as on the other terms and
conditions of this Agreement.  Each Earned PSU gives the Participant the
unsecured right to receive, subject to the terms and conditions of the Plan and
this Agreement, one share of the Company’s common stock (a “Common Share”).  The
Participant shall not be required to pay any additional consideration for the
issuance of the Common Shares upon settlement of the Earned PSUs.
 
2.           Vesting Schedule.  Subject to earlier termination and cancellation,
and unless previously vested, in each case in accordance with the Plan or this
Agreement, the Earned PSUs shall vest in full on the third anniversary of the
Date of Grant (the “Scheduled Vesting Date”).
 
3.           Settlement.  Each Earned PSU shall be settled by delivery of one
Common Share within thirty (30) days following the Scheduled Vesting Date (the
“Settlement Date”).
 
4.           Termination of Service Generally.  In the event that the
Participant’s employment or other service with the Company or its Affiliates
terminates for any reason other than retirement, termination without Cause,
resignation for Good Reason, death or Disability, the Target Award shall
immediately be cancelled without consideration and the Participant shall have no
further right or interest therein (“Cause” and “Good Reason” having the meanings
set forth in Section 7 of this Agreement).
 
5.           Retirement; Termination without Cause; Resignation for Good Reason;
Death; Disability.  Subject to Section 6 of this Agreement, if the Participant’s
employment or other service with the Company or its Affiliates terminates as a
result of the Participant’s retirement, termination without Cause, resignation
for Good Reason, death or Disability (“Cause” and “Good Reason” having the
meanings set forth in Section 6 of this Agreement), the Participant (or the
Participant’s estate or beneficiary) shall be entitled to 100% of the Earned
PSUs, subject to the other terms of this Agreement, as if the Participant’s
employment or other service had not terminated.  Earned PSUs will be settled on
the Settlement Date.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Change of Control.  In the event of a Change of Control other than
the Initial Public Offering of the Company or its successor, prior to the
Scheduled Vesting Date, a number of Earned PSUs shall be calculated for the
Participant and shall be equal to the greater of:
 
(i)           The number of PSUs that would be considered Earned PSUs based on
the most recent fiscal year end results of the Company; and
 
(ii)           The number of PSUs included in the Target Award.
 
If the successor company fails to assume such Earned PSUs and this Agreement or
provide a substitute therefore by the consummation of the Change of Control,
they shall vest and be settled in accordance with Section 3 upon consummation of
the Change of Control.    To the extent the successor company (or a subsidiary
or parent thereof) assumes such Earned PSUs or provides a substitute therefor on
substantially the same terms and conditions, the existing vesting schedule will
continue to apply; provided, however, that, if upon or within 24 months
following the date of a Change of Control, the Participant’s employment or other
service with the Company or its Affiliates is terminated without Cause or the
Participant resigns for Good Reason, the Earned PSUs shall become fully vested
and shall be settled in accordance with Section 3.  For purposes of this Section
6, the term “Cause” shall mean (a) with regard to any Participant who is party
to an employment or service agreement with the Company or any of its Affiliates
which contains a definition of “Cause,” the definition set forth in such
agreement, and (b) with regard to any other Participant: (i) any act or omission
that constitutes a material breach by the Participant of any obligations under
an employment or service agreement with the Company or one of its Affiliates or
an Award Agreement; (ii) the continued failure or refusal of the Participant to
substantially perform the duties reasonably required of the Participant as an
employee of or other service provider to the Company or one of its Affiliates;
(iii) any willful and material violation by the Participant of any law or
regulation applicable to the business of the Company or one of its Affiliates,
or the Participant’s conviction of a felony, or any willful perpetration by the
Participant of a common law fraud; or (iv) any other willful misconduct by the
Participant which is materially injurious to the financial condition or business
reputation of, or is otherwise materially injurious to, the Company or any of
its Affiliates.  For purposes of this Section 6, the term “Good Reason” shall
mean (x) with regard to any Participant who is party to an employment or service
agreement with the Company or any of its Affiliates which contains a definition
of “Good Reason,” the definition set forth in such agreement, and (y) with
regard to any other Participant: (i) the material diminution of the
Participant’s title and/or responsibilities or (ii) the Participant being
required to relocate more than twenty-five (25) miles from the Participant’s
then-existing office.
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Nontransferability of PSUs.  Unless otherwise determined by the
Committee pursuant to the terms of the Plan, PSUs may not be sold, pledged, or
otherwise transferred except by the laws of descent and distribution.  The
Common Shares acquired pursuant to the PSUs shall be subject to the Shareholders
Agreement.
 
8.           Rights as a Shareholder.  The Participant shall have no rights as a
shareholder with respect to the Target Award or Earned PSUs prior to
settlement.  Upon settlement, the Participant shall have all rights as a
shareholder with respect to the Common Shares delivered to the Participant, if
any, including, without limitation, voting rights and the right to receive
dividends.
 
9.           Dividend Equivalents.  If, after the Date of Grant and prior to the
applicable Settlement Date, dividends with respect to the Common Shares are
declared or paid by the Company, the Participant, upon settlement of Earned PSUs
in accordance with Section 3, shall be entitled to receive dividend equivalents
in an amount, without interest, equal to the cumulative dividends declared or
paid on a Common Share, if any, during such period multiplied by the number of
Earned PSUs.  Dividend equivalents will be subject to the same terms and
conditions of this Agreement applicable to PSUs.  The dividend equivalents will
be paid on the applicable Settlement Date for the underlying Earned PSUs in cash
or Common Shares, as determined by the Company in its discretion.  If the
underlying Earned PSUs are cancelled prior to the applicable Settlement Date for
any reason, any accrued and unpaid dividend equivalents shall be cancelled.
 
10.           No Entitlements.
 
(a)           No Right to Continued Employment or Other Service
Relationship.  This Agreement does not constitute an employment or service
agreement and nothing in the Plan or this Agreement shall modify the terms of
the Participant’s employment or other service, including, without limitation,
the Participant’s status as an “at will” employee of the Company or its
Affiliates, if applicable.  None of the Plan, the Agreement, the grant of the
Target Award, nor any action taken or omitted to be taken shall be construed (i)
to create or confer on the Participant any right to be retained in the employ of
or other service to the Company or its Affiliates, (ii) to interfere with or
limit in any way the right of the Company or its Affiliates to terminate the
Participant’s employment or other service at any time and for any reason or
(iii) to give the Participant any right to be reemployed or retained by the
Company or its Affiliates following a termination of employment or other service
for any reason.
 
(b)           No Right to Future Awards.  The Target Award of PSUs and all other
equity-based awards under the Plan are discretionary.  This award does not
confer on the Participant any right or entitlement to receive another award of
PSUs or any other equity-based award at any time in the future or in respect of
any future period.
 
11.           Taxes and Withholding.  The Participant must satisfy any federal,
state, provincial, local or foreign tax withholding requirements applicable with
respect to the settlement of the Earned PSUs. The Company may require or permit
the Participant to satisfy such tax withholding obligations through the Company
withholding Common Shares that would otherwise be received by such individual
upon settlement of the Earned PSUs.  The obligations of the Company to deliver
the Common Shares under this Agreement shall be conditioned upon the
Participant’s payment of all applicable taxes and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.
 
 
3

--------------------------------------------------------------------------------

 
 
12.           Securities Laws
 
.  Regardless of whether the offering and sale of options or Common Shares under
the Plan have been registered under the Securities Act, or have been registered
or qualified under the securities laws of any state, the Company at its
discretion may impose restrictions upon the sale, pledge or other transfer of
such Common Shares if, in the judgment of the Company, such restrictions are
necessary or desirable in order to achieve compliance with the Securities Act or
the securities laws of any state or any other law or to enforce the intent of
this Agreement, provided that such restrictions upon the sale, pledge or other
transfer of such Shares be no greater than such restrictions on the sale, pledge
or other transfer of Shares owned by Star Atlantic Waste Holdings II, L.P.
(“SAWH”) or any Affiliate (as such term is defined in the Shareholders
Agreement) of SAWH.
 
13.           Restrictive Legends and Stop-Transfer Orders.
 
(a)           Legends. The Participant understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Common
Shares together with any other legends that may be required by state or federal
securities laws:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE THEREWITH.
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND DRAG-ALONG RIGHTS HELD BY THE ISSUER OR ITS ASSIGNEE(S) AS SET
FORTH IN THE SHAREHOLDERS AGREEMENT TO WHICH THE ORIGINAL HOLDER OF THESE SHARES
IS A PARTY, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
ISSUER. SUCH TRANSFER RESTRICTIONS AND DRAG-ALONG RIGHTS ARE BINDING ON
TRANSFEREES OF THESE SHARES.


(b)           Stop-Transfer Notices. The Participant agrees that, in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


(c)           Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Common Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or the
Shareholders Agreement or (ii) to treat as owner of such Common Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Common Shares shall have been so transferred.
 
 
4

--------------------------------------------------------------------------------

 

 
14.           Shareholders Agreement.  No Common Shares shall be issued pursuant
to PSUs until the Participant executes a Joinder Agreement whereby the
Participant agrees to be bound by the provisions of the Shareholders Agreement.


15.           Market Stand-Off.  In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act, including the Company’s
Initial Public Offering (as defined in this Section 15), the Participant shall
not directly or indirectly sell, make any short sale of, loan, hypothecate,
pledge, offer, grant or sell any option or other contract for the purchase of,
purchase any option or other contract for the sale of, or otherwise dispose or
transfer, or agree to engage in any of the foregoing transactions with respect
to, any Common Shares acquired under this Agreement without the prior written
consent of the Company or its underwriters.  Such restriction (the “Market
Stand-Off”) shall be in effect for such period of time following the date of the
final prospectus for the offering as may be requested by the Company or such
underwriters. In no event, however, shall such period exceed one hundred and
eighty (180) days. In the event of the declaration of a stock dividend, a
spin-off, a stock split, an adjustment in conversion ratio, a recapitalization
or a similar transaction affecting the Company’s outstanding securities without
receipt of consideration, any new, substituted or additional securities which
are by reason of such transaction distributed with respect to any Common Shares
subject to the Market Stand-Off, or into which such Common Shares thereby become
convertible, shall immediately be subject to such Market Stand-Off.  In order to
enforce the Market Stand-Off, the Company may impose stop-transfer instructions
with respect to the Common Shares acquired under this Agreement until the end of
the applicable stand-off period.  The Company and its underwriters shall be
beneficiaries of the agreement set forth in this Section 15.  This Section 15
shall not apply to Common Shares registered in a public offering under the
Securities Act, and the Participant shall be subject to this Section 15 only if
the directors and officers of the Company are subject to similar
arrangements.  “Initial Public Offering” shall mean a firm commitment
underwritten public offering of Shares or other event the result of which is
that Shares are tradable on the New York Stock Exchange, American Stock
Exchange, NASDAQ National Market or similar public market
system.  Notwithstanding the foregoing, the restrictions of the Market Standoff
provided herein shall be no greater than the restrictions imposed upon the
Common Shares owned by SAWH or any Affiliate (as such term is defined in the
Shareholders Agreement) of SAWH.
 
 
16.           Miscellaneous Provisions.
 
(a)           Notices.  Any notice necessary under this Agreement shall be
addressed to the Company in care of its secretary at the principal executive
office of the Company and to the Participant at the address appearing in the
records of the Company for the Participant or to either party at such other
address as either party hereto may hereafter designate in writing to the
other.  Notwithstanding the foregoing, the Company may deliver notices to the
Participant by means of email or other electronic means that are generally used
for employee communications.  Any such notice shall be deemed effective upon
receipt thereof by the addressee.
 
(b)           Headings.  The headings of sections and subsections are included
solely for convenience of reference and shall not affect the meaning of the
provisions of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
(d)           Incorporation of Plan; Entire Agreement.  This Agreement, the
Target Award and the Earned PSUs shall be subject to the Plan, the terms of
which are incorporated herein by reference, and in the event of any conflict or
inconsistency between the Plan and this Agreement, the Plan shall govern.  This
Agreement and the Plan constitute the entire agreement between the parties
hereto with regard to the subject matter hereof.  They supersede all other
agreements, representations or understandings (whether oral or written and
whether express or implied) that relate to the subject matter hereof.  The
Participant acknowledges receipt of the Plan, and represents that he is familiar
with its terms and provisions.
 
(e)           Amendments.  Subject to all applicable laws, rules and
regulations, the Committee shall have the power to amend this Agreement at any
time provided that such amendment does not adversely affect, in any material
respect, the Participant’s rights under this Agreement without the Participant’s
consent.  Notwithstanding the foregoing, the Company shall have broad authority
to alter or amend this Agreement and the terms and conditions applicable to PSUs
without the consent of the Participant to the extent it deems necessary or
desirable in its sole discretion (i) to comply with or take into account changes
in, or rescissions or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules or standards and other applicable laws, rules,
regulations, guidance, ruling, judicial decision or legal requirement, (ii) to
ensure that the Earned PSUs are not subject to taxes, interest and penalties
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), (iii) to take into account unusual or nonrecurring events or market
conditions, or (iv) in any other manner set forth in Section 4 of the Plan.  Any
amendment, modification or termination shall, upon adoption, become and be
binding on all persons affected thereby without requirement for consent or other
action with respect thereto by any such person.  The Committee shall give
written notice to the Participant in accordance with Section 16(a) of any such
amendment, modification or termination as promptly as practicable after the
adoption thereof.  The foregoing shall not restrict the ability of the
Participant and the Company by mutual consent to alter or amend the terms of the
PSUs in any manner that is consistent with the Plan and approved by the
Committee.
 
(f)           Section 409A.
 
(i)           The Earned PSUs are intended to constitute “short-term deferrals”
for purposes of Section 409A of the Code and the regulations and guidance
promulgated thereunder (“Section 409A”).  If any provision of the Plan or this
Agreement would, in the reasonable good faith judgment of the Committee, result
or likely result in the imposition on the Participant, a beneficiary or any
other person of a penalty tax under Section 409A, the Committee may modify the
terms of the Plan or this Agreement, without the consent of the Participant,
beneficiary or such other person, in the manner that the Committee may
reasonably and in good faith determine to be necessary or advisable to avoid the
imposition of such penalty tax.  This Section 16(f) does not create an
obligation on the part of the Company to modify the Plan or this Agreement and
does not guarantee that the Earned PSUs will not be subject to taxes, interest
and penalties under Section 409A.
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)           Notwithstanding anything to the contrary in the Plan or this
Agreement, to the extent that the Earned PSUs constitute deferred compensation
for purposes of Section 409A and Participant is a “Specified Employee” (within
the meaning of the Committee’s established methodology for determining
“Specified Employees” for purposes of Section 409A), no payment or distribution
of any amounts with respect to the Earned PSUs that are subject to Section 409A
may be made before the first business day following the six (6) month
anniversary from the Participant’s Separation from Service from the Company
Group (as defined in Section 409A) or, if earlier, the date of the Participant’s
death.
 
(g)           Successor.  Except as otherwise provided herein, this Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company, and to any Permitted Transferee pursuant to Section
8.
 
(h)           Choice of Law.  Except as to matters of federal law, this
Agreement and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Delaware (other than its conflict of
law rules).
 
(i)           Clawback.  Any awards made pursuant to the Plan shall be subject
to any recoupment policy adopted by the Company or required by law as in effect
from time to time.
 
 
 
 
 
 
 
 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 
 

 
ADVANCED DISPOSAL WASTE HOLDINGS CORP.
       
By:
   
Name:
   
Title:
 





 
 
The undersigned hereby acknowledges having read the Plan and this Agreement, and
hereby agrees to be bound by all the provisions set forth in the Plan and this
Agreement.
 

Participant Name (Printed):           Signature:           Date:    

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit A:  Performance Vesting Criteria


Calculation of the Earned PSUs will be based on the following factors, which
shall be weighted as follows:
 

 
·
EBITDA:  50%

 

 
·
Free Cash Flow:  30%

 

 
·
Revenue to Plan (excluding fuels surcharges, commodities and landfill gas
sales):  20%

 
Performance with respect to the aforementioned performance factors at the
following levels will result in earning the following percentages of
PSUs.  Performance in between the various levels articulated below will be
linearly interpolated.
 
Attainment %
Earned PSUs %
<90%
0%
90%
25%
93%
44%
95%
63%
98%
81%
100%
100%
102%
115%
104%
130%
106%
145%
108%
160%
110%
175%



 
Performance will be measured separately for each of the three years in the
Performance Period against Performance Targets set by the Committee for each of
those years based on Advanced Disposal Services, Inc.’s budget.  Such
Performance Targets will be communicated annually to the Participant.  The total
number of Earned PSUs at the conclusion of the three-year Performance Period
will be the sum of PSUs earned with respect to each individual year in the
Performance Period.
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------